FOR PUBLICATION

 

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROIX
APPELLATE DIVISION

 

 

 

SHASHIT SEETARAM,
Appellant,

D. C. Crim. App. No. 2005/0114

Super. Ct. Crim. No. 281/2003
GOVERNMENT OF THE VIRGIN

ISLANDS,

Appeilee.

Mea ee ee ee

 

On Appeal from the Superior Court of the Virgin Islands,

che
Honorable Maria M. Cabret presiding.

Considered: April 29, 2011
Filed: April 9, 2020

BEFORE: CURTIS V. GOMEZ, Chief Judge! of the District Court of

the Virgin Islands; and RAYMOND FINCH, Judge of the District
Court of the Virgin Iislands.?

ATTORNEYS :

Linda J, Blair, Esq.
St. Croix, VI

For the Appellant, Shashi Seetaram,

Matthew C. Phelan,

Esq.
St. Thomas, VI

For the Appellee, Government of the Virgin Isiands.

 

1 At the time this appeal was considered, Judge Curtis V. Gémez was the Chief
Judge of the District Court of the Virgin Islands.

? While Judge Audrey L. Thomas of the Superior Court of the Virgin Islands,
Division of St. Thomas and St. John, sat on the panel that considered this
matter, she retired before the decision was issued.

ral

aap

aan

tr

mt Wi 15

i

Lanta

ue

Wd Oe:

GRE
Seetaram v. Government of the V. 1.
D. Cc. Crim. App. No. 2005-014
Memorandum Opinion

Page 2

 

MEMORANDUM OPINION

 

PER CURIAM,

In this appeal, Shashi Seetaram challenges his conviction
for third degree assault and possession of a dangerous weapon
during the commission of a crime of violence.

Zi. FACTUAL AND PROCEDURAL HISTORY

 

In 2003, Shashi Seetaram (“Seetaram”) and Morris Huggins
(“Huggins”) worked for St. Croix Radiator. Samuel Viera owned
St. Croix Radiator at the time. Israel Viera (“Viera”) is the
son of Samuel Viera. Viera and his girifriend, Roxanne Moolenaar
(“Moolenaar”) lived on the business’s premises.

Between 10:20 and 11:00 a.m. on the morning of June 2,
2003, Seetaram, Huggins, and an unidentified man arrived at St.
Croix Radiator. (Trial Tr. at 59.) Viera and Huggins began to
argue. Seetaram then hit Viera across his hip with an iron pipe.
(Triai Tr. at 56.) Huggins also beat Moolenaar with an iron
pipe. (Trial Tr. at 109, 112.) Both Viera and Moolenaar were
taken to Juan Luis Hospital and were released that same day.
(Trial Tr. at 89.)

Seetaram and Huggins were later arrested and charged ina
criminal information. Both Seetaram and Huggins were charged
with one count each of i} third degree assault in violation of

14 V.I.c. § 297(2) and 14 V.I.C. § 1ll(a); and 2) possession of a
Seetaram v. Government of the V. I.
D. €. Crim. App. No. 2005-014
Memorandum Opinion

Page 3

dangerous weapon during commission of a crime of violence in
violation of 14 V.I.C. § 2251 (a) (2) (B) and 14 V.I.C. § 11(a).
(J.A. 3-5.) On February 9, 2004, a joint jury trial for Seetaram
and Huggins commenced.

At the conclusion of the Government's case in chief, the
trial court denied Seetaram’s Rule 29 motion. (Trial. Tr. at
190-91.) After the trial court’s ruling, Seetaram and Huggins
elected to testify in their defense that they were not at St.
Croix Radiator at the time of the assault and that they did not
assault Viera or Moolenaar. According to the defendants, at the
time that the victims alleged they were being attacked, Seetaram
and Huggins were at the Department of Licensing and Consumer
Affairs Office complaining to the Consumer Protections Director
Alvin Allie Paul (“Paul”) about St. Croix Radiator’s business
practice violations. (Trial Tr. at 206-207, 2312, 229, 233.)

Paul testified that Seetaram and Huggins were at his office
from approximately 10:00 a.m. to 10:30 a.m. for the purpose of
following up about a complaint lodged against St. Croix
Radiator. (Trial Tr. at 194, 200.) During cross-examination,
Paul further testified that he had investigated prior complaints
about St. Croix Radiator, and that it typically took him “under
five minutes” to drive from his office to St. Croix Radiator

(Trial Tr. at 204:1-15.)
Seetaram v. Government of the V. f.
D. C. Crim. App. No. 2005-014
Memorandum Opinion

Page 4

Subsequentiy, Seetaram renewed his Rule 29 motion. (Trial
Tr. at 254.) The trial court denied the motion.

The matter was submitted to the jury for deliberation. On
February 11, 2004, the jury returned a guilty verdict against
Seetaram on Count I, third degree assault in violation of 14
V.I.C. § 297(2) and 14 V.I.Cc. § Lifa); and Count II possession
of a dangerous weapon during commission of a crime of violence
in violation of 14 V.3.C. § 2251 (a) (2) {(B) and 14 V.I.C. § ll fa).
(Trial Tr. at 41-42.). Seetaram was sentenced to a period of six
months for his conviction on Count I and seven-and-one-half
years for his conviction on Count Ii. Both sentences ran
concurrently. (J.A. 69.) On February 2, 2005, Seetaram timely
filed a notice of appeal. (J.A. 70.)

On appeal, Seetaram argues that there was insufficient
evidence to support his conviction on all counts; that the trial
court abused its discretion when it excluded testimony
concerning witness bias; and that Seetaram was not effectively
represented by counsel at trial.

It. JURISDICTION

This Court has jurisdiction to consider final orders or
judgments entered by the Superior Court in all criminal cases in
which the defendant has been convicted, other than a plea of

guilty. This Court has jurisdiction to consider final judgments
Seetaram v. Government of the V. If.

D. C. Crim. App. No. 2005-014

Memorandum Opinion

Page 5

and orders of the Superior Court in criminal cases. Revised
Organic Act § 23A, 48 U.S.C. § 1613a; Act 6687 § 4 (2004); Act
6730 § 5(2005) (amending Act 6687); V.I. Code Ann. tit. 4, § 33
(2006).

III. STANDARD OF REVIEW

 

The standard of review for sufficiency of the evidence and
constitutional claims is plenary. See Newton v. Gov’t of the V.
I., 2005 WL 4850303, at *3 (D.V.I. App. Div. Sept. 19, 2005);
United States v. Taftsiou, 144 F.3d 287, 290 (3d Cir. 1998). We
review the trial court’s decision to admit or exclude evidence
under an abuse of discretion standard. United States v. Donley,
878 F.2d 735, 737-738 (3d Cir. 1989); Williams v. Gov’t of V.TI.,
271 F.Supp.2d 696, 702 (D.V.I. App. Div. 2003).

IV. ANALYSIS AND DISCUSSION

A. Sufficiency of the Evidence

Review of the sufficiency of evidence supporting a
conviction is “highly deferential.” United States v. Hart, 273
F.3d 363, 371 (3d Cir. 2001) (internal citation omitted). The
Court “must determine whether the evidence submitted at trial,
when viewed in the light most favorable to the government, would
allow a rational trier of fact to convict.” Id. (internal
quotation omitted). “Only when the record contains no evidence,

regardless of how it is weighed, from which the jury could find
Seetaram v. Government of the V. I.
D. C. Crim. App. No. 2005-014
Memorandum Opinion

Page 6

guilt beyond a reasonable doubt,” may the Court overturn the
jury’s verdict. United States v. McNeill, 887 F.2d 448, 450 (3d
Cir. 1990) .3

Seetaram’s sufficiency argument concerns his alibi defense
and is best characterized as a challenge to the jury’s
credibility findings. Seetaram argues that he established at
trial that he could not have been present at St. Croix Radiator
to assault Viera or Moolenaar because he was at the office of
Consumer Protection at the time of the assault. Paul testified
that Seetaram and Huggins left his office at approximately 10:30
a.m. and that it takes about five minutes to drive from Paul’s
office to St. Croix Radiator. (Trial Tr. at 193-194, 204).
Viera’s father Samuel testified that he saw Seetaram and Huggins
leave the property “after 10 going on 11.” (Trial Tr. at 25-27.)
This testimony indicates that Seetaram could have been at St.
Croix Radiator when the events took place. Seetaram’s position

1s at odds with the evidence adduced at trial.

 

3 The criminal defendant who argues that the evidence against him is
insufficient bears a heavy burden United States v. Gonzalez, 918 F.2d 1129,
1132 (3d Cir. 1990). The inquiry is whether there was substantial evidence at
trial which, when viewed along with all reasonabie inferences which may be
drawn therefrom in the light most favorable to the verdict winner, would
permit a rational trier of fact to find the essential elements of the crime
beyond a reasonable doubt. See Soto v. Gov’t of the V.I., 344 F. Supp.2d 450,
453 (D.V.I. App. Div. 2004) (citing Government of the V.J. v. Sampson, 94
F.Supp.2d. 639, 643, 42 V.I. 247 (D.V.I. App. Div. 2000). “The verdict of a
jury must be sustained if there is substantial evidence, taking the view most
favorable to the Government, to support it.” United States v. Iafelice, 978
F.2d 92, 94 (3d Cir. 1992).
Seetaram v. Government of the V. Tf.
D. C. Crim. App. No. 2005-014
Memorandum Opinion

Page 7

Viera testified that Seetaram struck him across the hip
with a pipe. Seetaram asks this Court to believe his version of
the facts and overturn the jury’s findings, arguing that Viera
is lying because he is biased, and that Viera’s testimony is
implausible given Seetaram’s aiibi defense. Weighing Seetaram’s
alibi against Viera’s testimony requires a determination of
credibility.

It is “axiomatic that [credibility] determinations are the
sole province of the jury.” Gov’t of the Virgin Islands v.
Henry, 232 Fed. Appx. 170, 174 (3d Cir. 2007); see also United
States v. Jannotti, 673 F.2d 578, 598 (3d Cir. 1982) (holding
that “[c]redibility determinations are for the jury”).
Credibility determinations “should not be disturbed unless they
are inherently incredible.”4 Petillo v. New Jersey, 562 F.2d 903,
907 (3d Cir. 1977); see also Georges v. Gov’t of the Virgin
fsiands, 119 F. Supp. 2d 514, 523 {D.V.I. App. Div. 2000). As

such, we cannot agree with Seetaram.

 

4 Testimony is deemed inherently incredible or improbable where it is “either
so manifestly false that reasonable men ought not to believe it, or it must
be shown to be false by objects or things as to the existence and meaning of
which reasonable men should not differ.” Edwards v. Gov’t of the V.I., 2004
U.S. Dist. LEXIS 25110, at *11 (D.V.I. App. Div. 2004) (“The mere fact that
testimony given by a witness in support of an issue is not plausible does not
destroy its probative force. Where, however, the testimony of a witness is
incredible, inherently or physically impossible and unbelievabie, inherently
improbable and irreconcilable with, or contrary to physical facts and common
observation and experience, where it is so opposed to all reasonable
probabilities as to be manifestiy false, or is contrary to the laws of nature
or to well-known scientific principles .. . it is to be disregarded as being
without evidentiary value even though uncontradicted.”.
Seetaram v. Government of the V. Tf.
D. C. Crim. App. No. 2005-014
Memorandum Opinion

Page 8

In this case, the victim’s testimony was not inherently
incredible. Paul testified that Seetaram and Huggins left Paul’s
office at approximately 10:30 a.m., and that it took “under five
minutes” to drive from his office to St. Croix Radiator. (Trial
Tr. 194, 204:1-15.} Viera testified that he was attacked near
11:00 a.m. (Trial Tr. at 25-27.) Even given Seetaram’s alibi
defense that he was at Paul’s office until approximately 10:30
a.m., it is not improbable that Seetaram and Huggins could have
attacked Moolenaar and Viera at St. Croix Radiator at
approximately 11:00 a.m. Likewise, the jury could plausibly have
believed the victims’ eyewitness testimony that Seetaram and
Huggins attacked them on the premises of St. Croix Radiator on
the day in question. Witness testimony itself can uphold a
conviction. See, e.g., United States v. Perez, 280 F.3d 318, 344
(3d Cir. 2002) (noting that the testimony of witnesses standing
alone is sufficient to uphold a conviction). As such, we reject
Seetaram’s argument that there was insufficient evidence.

B. Evidentiary Rulings

To demonstrate an abuse of discretion concerning an
evidentiary ruling, a party must show that the trial court’s
decision was arbitrary, fanciful, or clearly unreasonable. Moyer
v. United Dominion Industries, Inc., 473 F.3d 532, 542 (3d Cir.

2007); see aiso United States v. Versaint, 849 F.2d 827, 831 (3a
Seetaram v. Government of the V, I.
D. C. Crim. App. No. 2005-014
Memorandum Opinion

Page 9

Cir. 1988). We will not disturb the trial court’s exercise of
discretion unless no reasonable person would adopt the trial
court’s view. Ansell v. Green Acres Contracting Co., Ine., 347
F.3d 515, 519 (3d Cir. 2003) {citing Stecyk v. Bell Helicopter
Textron, Inc., 295 F.3d 408, 412 (3d Cir. 2002}. Seetaram
contends that the trial court committed reversible error by
excluding proffered testimony that would have demonstrated that
the victims’ testimonies were biased. Seetaram posits that the
trial court’s exclusion was particularly harmful because the
gravamen of his defense was that bias® motivated Viera and
Moolenaar to state that Seetaram and Huggins attacked them.

Our review of the record does not support Seetaram’s
contention. The trial transcripts show that the trial judge gave
both Seetaram and Huggins considerable latitude to establish
that Viera and Moolenaar were biased. For example, the trial
court allowed Paul to testify that the defendants had filed a
complaint against St. Croix Radiator just weeks before the
incident. (Trial Tr. at 195.) The trial court allowed Paul to
testify over objection that “on several occasions” he conducted
on-site investigation of complaints against St. Croix Radiator

prior to the assault. (Trial Tr. at 4-25, i195.)

 

*> Seetaram posits that Viera and Moolenaar had motivation to lie because of a
percolating animosity resulting from Seetaram and Huggins reporting St. Croix
Radiator to the Department of Licensing and Consumer Affairs for corrupt
business practices. (Appellant's Brief at 15.}
Seetaram v. Government of the V. I.
D. C. Crim. App. No. 2005-014
Memorandum Opinion

Page 10

Seetaram and Huggins were also permitted to testify
regarding bias. (Trial Tr. at 207:5-11; 207:13-17, 210.) The
trial court again allowed testimony over objection regarding
Huggins’s issues with St. Croix Radiator.® (Trial Tr. at 209:;1-
25.) The trial court allowed Huggins to testify that he had
problems with Viera’s father, Samuel Viera, the proprietor of
St. Croix Radiator, and allowed Huggins to cestity that the on-
going disputes motivated the victims to lie about the attack.

The trial court also allowed Huggins to testify as to Viera
and Moolenaar’s bias. The trial court allowed Huggins to testify
that the assault was staged as a “cover up” in response to
Huggins and Seetaram exposing St. Croix Radiator. (Trial Tr. at
212:6.) The trial court further allowed Huggins to testify that

Viera and Moolenaar could be retaliating against Huggins and

 

Seetaram:
[DEFENSE]: Is there any reason that you can think of
that Mr. Israel Viera and Ms. Roxanne
Moolenafajr would say that you assaulted
them if you did not assault them?
GOVERNMENT: Objection.
[WITNESS]: Many.
COURT: You know what, I will allow it.
WITNESS: Many.
& “THE COURT: . . . I am going to aliow it because it does go to bias.” (Trial

Tr. at 209:21-22.)
Seetaram v. Government of the V. f.
D. C. Crim. App. No. 2005-014
Memorandum Opinion

Page il
[DEFENSE]: And what would those reasons be?
[WITNESS]: Because I was revealing the fact to Alli

Paul [Director of Consumer Protection] about
the corruption that Mr. Samuel Viera had
running in St. Croix Radiator.

(Trial Tr. at 212:11-24; 213:1-3.}

The trial court also admitted Seetaram’s testimony that
Viera and Moolenaar fabricated their accounts; that Seetaram and
Huggins had assaulted them; and that retaliation was the driving
motivation for Viera and Moolenaar to fabricate their testimony:

on [ ] I am asking you, is it your testimony

that as far as you know that the reason they
doing this or telling this story is because
you went to Department of Licensing and
Consumer?
[SEETARAM] : That’s true.
(Trial Tr. at 241:1-5.)

Seetaram was also permitted to testify that he was with
Huggins when the complaint against St. Croix Radiator was filed.
(Trial Tr. at 237:11-12, 23-25.)

Hence, in contrast to Seetaram’s contention on appeal, the
record is clear: the Superior Court judge afforded Seetaram and
Huggins considerable leeway develop their bias theory at trial;
thus, leaving the jury to make determinations as to weight and

credibility that are squarely within the jury’s province to

decide. As such, we will not disturb the jury’s credibility or
Seetaram v. Government of the V. I.
D. C. Crim. App. No. 2005-014
Memorandum Opinion

Page 12

weight determinations and accordingly reject Seetaram’s
argument.

C. Ineffective Assistance of Counsel

Finally, Seetaram argues that his trial attorney provided
ineffective assistance by failing to renew the judgment of
acquittal after trial. Seetaram cites Strickland v. Washington
in support of his position. Strickland v. Washington, 466 U.S.
668 (1984).? It is well settled that “Sixth Amendment ineffective
assistance of counsel [appeals] under Strickland... are

ef

generaily not entertained where the record does not speak
to the defense attorney's strategic decisions. United States v.
McLaughlin, 386 F.3d 547, 555 (3d Cir. 2004). Practically
Speaking, ineffective assistance of counsel claims frequently
involve questions regarding conduct and strategy “that occurred
outside the purview of the [trial] court and therefore can be
resoived only after a factual development at an evidentiary
hearing.” Id., United States v. Swineheart, 617 F.2d 336 (3d

Cir. 1980). The record here gives no insight into Seetaram’s

iawyer’s strategic decisions. As such, we reject Seetaram’s

 

7 Under Strickland, there are two components to an ineffective assistance of
counsel inguiry; the petitioner bears the burden of establishing both.
Strickland, 466 U.S. at 680. First, the representation must fall “below an
objective standard of reasonableness.” Id. at 687-88. Courts scrutinizing the
reasonableness of an attorney's conduct must examine counsel’s “overall
performance,” both before and at trial, and must be highly deferential to the
attorney’s judgments. fd. at 688-89. The proper inquiry is “whether, in light
of all the circumstances, the identified acts or omissions were outside the
wide range of professionally competent assistance.” Id. at 690.
Seetaram v. Government of the V. I.
D. C. Crim. App. No. 2005-014
Memorandum Opinion

Page 13

ineffective assistance of counsel claim as not ripe for review
on the merits. See Massaro v. United States, 538 U.S. 500, 504-
05 (2003) (explaining that a habeas petition “is preferable to
direct appeal for deciding claims of ineffective assistance”
because the trial record on direct appeal is “often incomplete
or inadequate for this purpose”).

VI. CONCLUSION

For the foregoing reasons, the January 20, 2005, Judgment
of the Superior Court will be affirmed. An appropriate order

follows.
